Citation Nr: 0309172	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
February 1999.  

This matter comes before the Boards of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Reno Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issues of service connection for a left knee disorder and 
left and right shoulder disorders will be addressed in the 
remand portion of this decision.  


FINDING OF FACT

Right knee chondromalacia is of service origin.  


CONCLUSION OF LAW

Right knee chondromalacia was incurred inservice.  
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that any VCAA violation is 
harmless as the veteran is being granted the full benefit 
sought on appeal.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A review of the veteran's service medical records 
demonstrates that they are positive for right knee complaints 
with impressions of right knee retro patellar pain syndrome 
and an x-ray interpreted as showing early patello femoral 
degenerative changes.  The Board further observes that the 
veteran was diagnosed as having patellofemoral arthrosis and 
mild patellar instability of the right knee while inservice.  

At the time of a September 1999 VA examination, a diagnosis 
of subjective complaints of pain in the right knee with no 
objective evidence of any orthopedic pathology was rendered.  
X-rays performed at that time were found to be within normal 
limits.  

In November 2002, the Board requested further development on 
this issue including a VA examination.  

In April 2003, the veteran was afforded a VA examination.  X-
rays taken at the time of the examination revealed a small 
osteophyte at the inferior and superior poles of the patella.  
A diagnosis of chondromalacia of the right knee was rendered.  

The examiner indicated that the veteran had moderate right 
knee chondromalacia.  He noted that this became symptomatic 
shortly after beginning basic training.  He observed that an 
inservice x-ray had disclosed an osteophyte.  He stated that 
this indicated that it preexisted entry into military service 
but was never treated for knee pain.  He indicated that he 
thought that the right knee was service related.  

The Board finds that there is inadequate evidence to conclude 
that the presumption of sound condition has been rebutted.  

The veteran's service medical records do demonstrate that he 
was seen with right knee complaints on several occasions 
during service.  Moreover, the April 2003 VA examiner 
indicated that the veteran had moderate chondromalacia of the 
right knee and related it to the veteran's period of service.  
While the Board notes the findings made at the time of the 
September 1999 VA examination, it is placing greater weight 
on the inservice findings and the current examination 
results, which are consistent with the inservice findings.  
The Board finds it nearly impossible to believe that the 
inservice finding of an osteophyte and the post service 
finding of an osteophyte are not related.  As such, service 
connection is warranted for chondromalacia of the right knee.  


ORDER

Service connection for right knee chondromalacia is granted.  


REMAND

With regard to the issues of entitlement to service 
connection for a left knee disorder and right and left 
shoulder disorders, the Board ordered additional development, 
requesting that the veteran be afforded a VA examination to 
determine the nature and etiology of any left knee disorder 
and any left or right shoulder disorder.  The Board has 
received a copy of an April 2003 VA examination report.  In 
light of Disabled American Veterans v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 
2003), the case is hereby REMANDED to the RO for the 
following action:

The RO should adjudicate the issues of 
service connection for a left knee 
disorder and left and right shoulder 
disorders taking into consideration the 
additional evidence recently received by 
the Board, i.e., the April 2003 VA 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


